
	

113 HR 4479 IH: Renters Tax Credit Act of 2014
U.S. House of Representatives
2014-04-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4479
		IN THE HOUSE OF REPRESENTATIVES
		
			April 10, 2014
			Mr. Rangel introduced the following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide a renter’s credit.
	
	
		1.Short titleThis Act may be cited as the Renters Tax Credit Act of 2014.
		2.Renters tax credit
			(a)In generalSubpart D of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended
			 by adding at the end the following new section:
				
					45S.Renters credit
						(a)In generalFor purposes of section 38, in the case of a qualified credit recipient, the renters credit for any
			 taxable year is an amount equal to the sum of the renter’s credit amounts
			 allocated to such qualified credit recipient under this section for months
			 ending during the taxable year.
						(b)Renter’s credit amount
							(1)In generalFor purposes of this section, the term renters credit amount means the rent reduction amount with respect to each rental unit which is occupied by a qualified
			 renter.
							(2)Qualified renterFor purposes of this section, the term qualified renter means a family unit with income not greater than the higher of—
								(A)60 percent of local median income, or
								(B)150 percent of the Federal poverty line,in each case as determined by the Secretary of Housing and Urban Development for a family of the
			 size involved.(3)Rent reduction amountFor purposes of this section—
								(A)In generalThe term rent reduction amount is the amount by which the fair market rent for the unit involved exceeds the rent charged to the
			 qualified renter.
								(B)LimitationThe rent reduction amount taken into account under this section shall not exceed the excess of—
									(i)the rent charged to the qualified renter (or, if lower, specified modest rent), over
									(ii)30 percent of the qualified renter’s income (prorated monthly) as determined by the renters credit
			 agency of the State.
									(C)Specified modest rentThe term specified modest rent means—
									(i)the Fair Market Rent determined by the Secretary of Housing and Urban Development for the zip code
			 (if the unit is located in a metropolitan area) or non-metropolitan
			 county, or
									(ii)such amount as may be determined by the State with respect to the area in which the unit is located
			 if such amount is within 25 percent of the amount determined under clause
			 (i) with respect to such unit.
									(D)UtilitiesThe renters credit agency of the State may determine whether and how to take into account the cost
			 of utilities in determining the rent reduction amount.
								(E)Credit adjustmentThe renters credit agency of the State may elect to increase the rent reduction amount such that
			 such amount does not exceed 110 percent of such amount as determined
			 without regard to this subparagraph.
								(c)Qualified credit recipientFor purposes of this section, the term qualified credit recipient means, with respect to any rental unit occupied by a qualified renter, the owner of such unit but
			 only to the extent of the renters credit amounts which have been allocated
			 to such person by the renters credit agency. In lieu of the owner of the
			 unit, the renters credit agency may treat the lender of any loan to such
			 owner as the qualified credit recipient if such unit secures such loan.
						(d)Allocations by renters credit agency to credit recipients
							(1)In generalThe renters credit agency may make allocations of renters credit amounts to qualified credit
			 recipients under this section on the basis of—
								(A)the identity of the qualified renter, such that the renters credit amount is allowed to the owner
			 of any rental unit which such qualified renter occupies (or the lender
			 referred to in subsection (c)) for any month, or
								(B)one or more rental units, such that the renters credit amount is allowed to the owner of such units
			 (or the lender referred to in subsection (c)) for such months as such
			 units are occupied by a qualified renter.
								(2)Restrictions on unit based allocationsA renters credit agency may make allocations of renters credit as described in paragraph (1)(B)
			 only if—
								(A)such units are part of a project or building in which not more than 40 percent of the units receive
			 allocations under this section (the Secretary may provide such exceptions
			 to the requirement of this subparagraph as the Secretary determines
			 appropriate for small buildings or buildings with respect to which more
			 than 40 percent of the units were previously subsidized under other
			 Federal programs), and
								(B)the Secretary has approved a mobility plan submitted by such renters credit agency which provides
			 for an adequate method to ensure that qualified renters have the ability
			 to move from a unit which is eligible for credit under this section
			 without losing the rent subsidy provided by this section.
								(e)Allocations of credit authority to State agencies
							(1)Renters credit dollar amount for agencies
								(A)State limitationThe aggregate credit amounts which a renters credit agency may allocate for any calendar year is
			 the portion of the State renters credit ceiling allocated under this
			 paragraph for such calendar year to such agency.
								(B)State ceiling initially allocated to State housing credit agenciesExcept as provided in subparagraphs (D) and (E), the State renters credit ceiling for each
			 calendar year shall be allocated to the renters credit agency of such
			 State. If there is more than 1 renters credit agency of a State, all such
			 agencies shall be treated as a single agency.
								(C)State renters credit ceilingThe State renters credit ceiling applicable to any State and any calendar year shall be an amount
			 equal to the sum of—
									(i)the unused State renters credit ceiling (if any) of such State for the preceding calendar year,
									(ii)the greater of—
										(I)$17.50 multiplied by the State population, or
										(II)$20,000,000,
										(iii)the amount of State renters credit ceiling returned in the calendar year, plus
									(iv)the amount (if any) allocated under subparagraph (D) to such State by the Secretary.For purposes of clause (i), the unused State renters credit ceiling for any calendar year is the
			 excess (if any) of the sum of the amounts described in clauses (ii)
			 through (iv) over the aggregate renters credit dollar amount allocated for
			 such year.(D) Unused renters credit carryovers allocated among certain States
									(i)In generalThe unused renters credit carryover of a State for any calendar year shall be assigned to the
			 Secretary for allocation among qualified States for the succeeding
			 calendar year.
									(ii)Unused renters credit carryoverFor purposes of this subparagraph, the unused renters credit carryover of a State for any calendar
			 year is the excess (if any) of—
										(I)the unused State renters credit ceiling for the year preceding such year, over
										(II)the aggregate renters credit dollar amount allocated for such year.
										(iii)Formula for allocation of unused housing credit carryovers among qualified StatesThe amount allocated under this subparagraph to a qualified State for any calendar year shall be
			 the amount determined by the Secretary to bear the same ratio to the
			 aggregate unused renters credit carryovers of all States for the preceding
			 calendar year as such State's population for the calendar year bears to
			 the population of all qualified States for the calendar year. For purposes
			 of the preceding sentence, population shall be determined in accordance
			 with section 146(j).
									(iv) Qualified StateFor purposes of this subparagraph, the term qualified State means, with respect to a calendar year, any State—
										(I)which allocated its entire State renters credit ceiling for the preceding calendar year, and
										(II)for which a request is made (not later than May 1 of the calendar year) to receive an allocation
			 under clause (iii).
										(E)Application of certain rulesFor purposes of this paragraph, rules similar to the rules of subparagraphs (E), (F), and (G) of
			 section 42(h)(3) shall apply.
								(F)Inflation adjustment
									(i)In generalIn the case of a calendar year after 2013, the $20,000,000 and $17.50 amounts in subparagraph (C)
			 shall each be increased by an amount equal to—
										(I)such dollar amount, multiplied by
										(II)the cost-of-living adjustment determined under section 1(f)(3) for such calendar year by
			 substituting calendar year 2001 for calendar year 1992 in subparagraph (B) thereof.
										(ii)Rounding
										(I)In the case of the $20,000,000 amount, any increase under clause (i) which is not a multiple of
			 $50,000 shall be rounded to the next lowest multiple of $50,000.
										(II)In the case of the $17.50 amount, any increase under clause (i) which is not a multiple of 50 cents
			 shall be rounded to the next lowest multiple of 50 cents.
										(f)Other definitionsFor purposes of this section—
							(1)Renters credit agencyThe term renters credit agency means, with respect to any State, the housing credit agency of such State (as defined in section
			 42(h)(8)(A)) or such other agency as is authorized to carry out the
			 activities of the renters credit agency under this section.
							(2)Possessions treated as StatesThe term State includes a possession of the United States.
							(g)RegulationsThe Secretary shall prescribe such regulations as may be necessary or appropriate to carry out the
			 purposes of this section.
						.
			(b)Credit To be part of general business credit
				(1)In generalSubsection (b) of section 38 of such Code is amended by striking plus at the end of paragraph (35), by striking the period at the end of paragraph (36) and inserting , plus, and by adding at the end the following new paragraph:
					
						(37)the renters credit determined under section 45S(a)..
				(2)Credit allowable against alternative minimum taxSubparagraph (B) of section 38(c)(4) of such Code is amended by redesignating clauses (vii) through
			 (ix) as clauses (viii) through (x), respectively, and by inserting after
			 clause (vi) the following new clause:
					
						(vii)the credit determined under section 45S,.
				(c)Clerical amendmentThe table of sections for subpart D of part IV of subchapter A of chapter 1 of such Code is amended
			 by adding at the end the following new item:
				
					
						Sec. 45S. Renters credit.
					.
			(d)Effective dateThe amendments made by this section shall apply to allocations made for calendar years after 2014
			 and to taxable years ending after December 31, 2014.
			
